DISMISS and Opinion Filed May 21, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00114-CV

      WALGREENS CO., DR. ANN FAN, AND D. PHARM, Appellants
                              V.
             ANNA MARIE HERNANDEZ, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-03727-2020

                       MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Garcia
                            Opinion by Justice Myers
      Before the Court is appellants’ motion to dismiss this interlocutory appeal

because the parties have resolved their issues rendering the appeal moot. We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Lana Myers//
210114f.p05                               LANA MYERS
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

WALGREENS CO., DR. ANN FAN,                 On Appeal from the 380th Judicial
AND D. PHARM, Appellants                    District Court, Collin County, Texas
                                            Trial Court Cause No. 380-03727-
No. 05-21-00114-CV         V.               2020.
                                            Opinion delivered by Justice Myers.
ANNA MARIE HERNANDEZ,                       Justices Partida-Kipness and Garcia
Appellee                                    participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee ANNA MARIE HERNANDEZ recover her
costs of this appeal from appellants WALGREENS CO., DR. ANN FAN, AND D.
PHARM.


Judgment entered this 21st day of May, 2021.




                                      –2–